Citation Nr: 1217925	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial rating for gastroparesis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972, from August 1975 to August 1979, and from January 1991 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO that granted a separate service-connected rating for gastroparesis (formerly evaluated with diabetes mellitus) and assigned an evaluation of 30 percent effective February 2, 2009.

In June 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

In September 2011, the Board remanded the current issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.    

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The manifestations of the Veteran's gastroparesis have been analogously equivalent to moderately severe adhesions with partial obstruction manifested by delayed motility of a barium meal and less frequent and less prolonged episodes of pain.  The Veteran's disability is also analogously equivalent to moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals, but there is no evidence of diarrhea and weight loss.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for gastroparesis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7308 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

This appeal arises from the initial rating for gastroparesis.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Here, an October 2006 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his underlying claim for an increased rating for diabetes.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  The October 2006 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.  As the notice was sufficient for the underlying claim for an increased rating for diabetes, VA's duty to notify in this case for the newly awarded rating for gastroparesis has been satisfied.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment reports, private treatment reports, written statements from the Veteran, and hearing testimony.

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records, obtaining a June 2008 VA gastric emptying study, and scheduling the Veteran for a VA examination to determine the current nature and severity of his gastroparesis.  In response, the RO/AMC obtained all available current VA treatment records from the VA Medical Center in Albuquerque, New Mexico, including the June 2008 gastric emptying study.  The RO/AMC also scheduled the Veteran for a November 2011 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand 

instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has been diagnosed with gastroparesis.  Gastroparesis is an unlisted disorder that has been rated by analogy under Diagnostic Code 7301, which pertains to adhesions of the peritoneum.  The RO also rated the Veteran's disability under Diagnostic Code 7308, which pertains to postgastrectomy syndromes.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2011).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.  

Under Diagnostic Code 7301, a 0 percent rating is warranted for mild adhesions.  A 10 percent rating is warranted for moderate adhesions with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of a barium meal and less frequent and less prolonged episodes of pain (than are present with severe adhesions).  A 50 percent rating is warranted for severe adhesions with a definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2011).  

Under Diagnostic Code 7308, a 20 percent rating is warranted for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders (than are present with severe postgastrectomy syndrome) with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is warranted for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2011).   

Post-service VA and private medical records dated from February 1991 to May 2011 show that the Veteran received intermittent treatment for various gastrointestinal ailments, including gastroesophageal reflux disease (GERD), acute gastroenteritis secondary to bacteria, diverticulitis, diverticulosis, dysphagia with Schatzki's ring, hiatal hernia, gastric/duodenal ulcer, and gastroparesis.  He suffered from such symptoms as lower abdominal pain and cramping, epigastric pain, bloody mucus diarrhea, dysphagia, bloating, gas, flatulence, nausea, frequent heartburn at night, esophageal reflux, rectal pain and bleeding, and atypical chest tightness with difficulty in breathing.  The records consistently show that the Veteran had problems with obesity.   

In an August 2007 VA gastroenterology consultation, the Veteran complained of atypical chest discomfort that was mainly a sensation of tightness accompanied by difficulty in breathing.  He reported that he only rarely felt pain and that only once did pain radiate to his left shoulder/arm and the left side of his neck.  Extensive cardiac assessment failed to show any abnormalities.  The physician noted that the Veteran had suffered from GERD with mild reflux for over 5 years, but found that the current non-painful tightness in the chest was unrelated to reflux or regurgitation.  The Veteran's occasional dysphagia was also noted to be unaccompanied by chest tightness or discomfort.  An esophageal manometry revealed that the lower esophageal sphincter pressure was low and that there was non-specific esophageal dysmotility characterized by occasional prolonged esophageal contractions.  

A June 2008 VA medical report indicated that the Veteran's gastroparesis continued to be a problem because it limited his daily activities.  The Veteran reported that when the gastroparesis occurred at night, he would sit up for an hour or two to drink a small bottle of club soda very quickly, thereby causing him to belch and relieve the chest discomfort.  He described the chest pain discomfort as a heavy feeling and stated that it felt as if an elephant were standing on his chest because he could not breathe.  The physician noted that the Veteran had undergone extensive cardiac and gastrointestinal workups, with the only finding being a motility problem of gastroparesis.  She indicated that this seemed to be the cause of the Veteran's chest discomfort and shortness of breath.  The Veteran reported that he experienced shortness of breath at his job as an orthopedic technician when he knelt down to apply a cast or set up a bed trapeze.  He also complained that stress exacerbated his problem.  The Veteran had started taking digestive enzymes with each meal, along with eating several small meals during the day and eating slowly.  He stated that weight loss seemed to help only marginally and reported that his chest discomfort was occurring with more frequency.  

A June 2008 gastric emptying scan revealed normal gastric emptying with an emptying T 1/2 calculation of 62 minutes.  Normal gastric emptying was noted to be under 60 minutes while abnormal gastric emptying was noted to be over 90 minutes.  

In a January 2009 VA medical record, the physician noted that the June 2008 gastric emptying study had shown mildly delayed gastric emptying.  The Veteran reported that he continued to experience daily sensations of midepigastric pain that was relieved by belching.  He stated that the pain was unchanged in frequency or character since it began in April 2007 but indicated that eating smaller meals had improved it somewhat.  There was no exertional component or associated cardiac symptoms.  

At a February 2009 VA gastroenterology consultation, the attending physician found that the Veteran had GERD with regurgitation and tertiary contractions of the esophagus.  He also noted that the Veteran's diabetes mellitus had been poorly controlled intermittently, with high blood sugars on monitoring.  He explained that a normal reflex slowed gastric emptying as blood sugar rose, and that for the Veteran, impaired gastric emptying occurred when his glucose levels rose above 180.  At that point, the gastroparesis would become more symptomatic due to the decrease in gastric emptying time.  He also stated that delayed gastric emptying would always exacerbate symptoms of GERD and that the Veteran's GERD became exacerbated if he overate.  The physician found that the June 2008 gastric emptying study was meaningless because it was conducted while the Veteran was on his diabetes drugs after a 12 hour fast, thereby making his blood sugar normal.  The physician concluded that esophageal (and not cardiac) disease was the cause of the Veteran's problems.  He recommended that the Veteran eat more frequent smaller meals and lose weight.  

An April 2009 VA medical report noted that the Veteran's chronic gastroparesis was causing his chest discomfort, which mimicked the symptoms of a myocardial infarction.  The Veteran's problem had led to multiple emergency room visits as well as a hospital admission with a complete cardiac workup.  

The Veteran testified before a Decision Review Officer in September 2009 and then testified before the Board with his wife at a June 2011 travel board hearing.  Testimony revealed, in pertinent part, that the Veteran's gastroparesis had worsened to the point where he had to visit the emergency room on multiple occasions, including twice via ambulance, because he thought he was having a heart attack.  The Veteran testified that his symptoms included not being able to breathe, chest tightness, and pain radiating down his left arm.  He reported that he had to be hospitalized for these symptoms in 2007.  He stated that his chest pain symptoms occurred at least 3 or 4 times a week.  He indicated that he experienced weight gain from his medication.  He maintained that stress and meals would trigger his episodes of gastroparesis.  He reported that his blood sugars would get elevated at night, which would also trigger his gastroparesis.  

At a November 2009 VA examination, the Veteran complained of a sensation of bloating that recurred periodically.  He denied having any other significant gastrointestinal symptoms.  He maintained that his gastroenterologist and cardiologist had informed him that his periodic bloating sensations were what caused his chest pain with shortness of breath.  The Veteran was also noted to have GERD, for which he was taking medication.  He reported having normal bowel movements about 2 to 3 times a day.  He indicated that as prescribed, he tried to stay on a high fiber diet, take his digestive enzymes daily, eat six meals a day, sleep with the head of his bed elevated to 45 degrees, and lose weight.  Examination of the abdomen revealed no organomegaly, masses, or pain or tenderness to palpation of the abdomen.  There were normal bowel sounds to auscultation.  A December 2009 gastric emptying study was normal.  The examiner concluded that chronic gastroparesis was not found.      

An October 2010 VA medical report indicated that the Veteran underwent umbilical hernia repair.  

At a November 2011 VA examination, the examiner found that the Veteran had a diagnosis of gastroparesis.  She explained that although the Veteran had normal gastric emptying studies in both 2008 and 2010, a February 2009 note from the Veteran's gastroenterologist indicated that the Veteran had fasted for 12 hours when his gastric emptying study was conducted, thereby rendering his blood glucose levels to be normal.  The Veteran required continuous medication for his GERD symptoms.  He experienced mild abdominal distension and abdominal bloating when his condition flared up.  He had frequent episodes of bowel disturbance with abdominal distress and 7 or more episodes of exacerbations and/or attacks of his gastroparesis in the past 12 months.  His typical exacerbation or attack was manifested by symptoms of noncardiac chest pain and severe bloating that occurred an average of 2 times a week and lasted 1 to 2 hours per episode.  The Veteran had no weight loss, malnutrition, serious complications, or other general health effects attributable to his gastroparesis.  He had no benign or malignant neoplasm or metastases related to his gastroparesis.  The Veteran did have abdominal obesity.   
 
In order to warrant a higher 50 percent rating under Diagnostic Code 7301, there must be severe adhesions with a definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  In this case, there is no evidence that the Veteran's disability is severe with a definite partial obstruction shown by X-ray study.  Additionally, while the evidence does indicate that the Veteran experiences frequent episodes of abdominal distension, these episodes are not prolonged or severe.  Indeed, at the Veteran's most recent VA examination in November 2011, he was found to have abdominal distension that was characterized as mild when his condition flared up.  Although he did have frequent exacerbations or attacks of his disability (an average of 2 times per week), these flare-ups were not prolonged, as each episode lasted only 1 to 2 hours.  The evidence of record also shows that the Veteran suffers from intermittent nausea, but these episodes of nausea are not frequent, prolonged, or severe.  Further, the Veteran does not have severe peritonitis, a ruptured appendix, or an operation with drainage.  While a February 2010 VA medical report indicated that the Veteran had a gastric/duodenal ulcer, this ulcer was not found to be perforated.  Thus, the criteria for a higher rating have not been more nearly approximated.  Accordingly, therefore, the Board finds that an increased initial rating for gastroparesis is not warranted under the criteria of Diagnostic Code 7301.     

In order to warrant a higher 40 percent rating under Diagnostic Code 7308, there must be moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308.  The evidence of record does reflect that the Veteran suffered from periodic episodes of epigastric disorders with characteristic mild circulatory symptoms.  Indeed, the medical evidence indicates that the Veteran periodically experienced chest pain and tightness as well as difficulty breathing due to his gastroparesis.  However, although the evidence shows that the Veteran had diarrhea in November 1991, February 1996, and February 1998, the episodes of diarrhea in February 1996 and February 1998 were due to bacterial infections that the Veteran incurred after trips to South America.  The Veteran's episodes of epigastric distress have only been accompanied by bloody diarrhea once in November 1991.  In fact, at his November 2009 VA examination, the Veteran reported having normal bowel movements about 2 to 3 times a day.  

Moreover, the Veteran's episodes of epigastric disorder have never been accompanied by weight loss.  Instead, the evidence consistently shows that the Veteran has struggled with obesity problems and has been prescribed by various physicians to lose weight.  At his November 2011 VA examination, the examiner found that the Veteran had abdominal obesity and that there was no evidence of weight loss, malnutrition, serious complications, or other general health effects attributable to his gastroparesis.  The criteria under Diagnostic Code 7308 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Although the Veteran has less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms, he does not meet the criteria for diarrhea or weight loss.  As the objective medical evidence does not show less frequent episodes of diarrhea and weight loss related to the Veteran's gastroparesis, the Board finds the criteria for a higher rating have not been more nearly approximated.  Accordingly, an increased initial rating for gastroparesis is not warranted under Diagnostic Code 7308.  
      
The Board concludes that the medical findings are of greater probative value than the Veteran's subjective complaints regarding the severity of his gastroparesis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for the course of the claim.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7308.  
 
As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate 

officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his gastroparesis and provides for more severe symptoms than currently shown by the evidence; therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).   


ORDER

An initial evaluation in excess of 30 percent for gastroparesis is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


